Citation Nr: 0638228	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for arthritis of the 
pelvis, hands, elbow and feet, claimed as secondary to the 
service-connected fracture at the mid-shaft of the left 
clavicle.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of the fractured mid shaft of the 
left clavicle.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for prostate 
cancer and diabetes mellitus, type II, as well as arthritis 
of the pelvis, hands, elbows and feet.  Additionally, the 
decision denied an increased (compensable) rating for the 
service-connected residuals of a fracture at the mid shaft of 
the left clavicle.  The January 2004 rating decision also 
addressed additional issues; however, the veteran, in his VA 
Form 9, substantive appeal of July 2004, expressly elected to 
appeal only those issues as listed hereinabove.  

The veteran requested and was scheduled to appear for a 
personal hearing before a Veterans Law Judge at the RO.  
However, the record reflects that the veteran failed to 
appear of his hearing scheduled in June 2006.  The veteran 
has not provided good cause of his failure to appear, and has 
not requested to rescheduled the hearing.  

The issues of entitlement to service connection for arthritis 
of the hands, elbows and feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's diabetes mellitus was not present in 
service or within one year of the veteran's discharge from 
service, and is not etiologically related to service.

2.  The veteran's prostate cancer was not present in service 
or within one year of the veteran's discharge from service, 
and is not etiologically related to service.  

3.  The veteran does not have a current diagnosis of 
arthritis of the pelvis.  

4.  The veteran's service-connected residuals of a fracture 
at the mid shaft of the left clavicle include an old healed 
fracture productive of subjective complaints of pain; 
however, objective findings of limitation of motion, 
ankylosis, malunion, nonunion and/or recurrent shoulder 
dislocation are not demonstrated.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Prostate cancer was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Arthritis of the pelvis was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a fracture at the mid-
shaft of the left clavicle have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5200-5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In October 2003 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
May 2004 statement of the case (SOC) and supplemental 
statements of the case (SSOC) dated November 2004, June 2005, 
February 2006 and April 2006, all issued during the pendency 
of this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  We therefore 
find that appropriate notice has been given in this case.  
Further, the claims file reflects that the SOC and SSOCs 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection and increased rating are being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
That notwithstanding, the Board notes that the March 2006 
duty-to-assist letter adequately addressed the more extensive 
notice requirements as to potential downstream issues, as 
required by Dingess.  

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus or arthritis to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  The Board notes 
that in June 2003, 38 C.F.R. § 3.307(a)(6)(iii) was amended 
to expand the presumption of exposure to herbicides to 
include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  See 68 Fed. Reg. 34539, 34541 
(June 10, 2003).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Diabetes Mellitus and Prostate Cancer Claims

The veteran asserts that his diabetes mellitus and prostate 
cancer were incurred during service.  The Board notes that 
the veteran is not claiming entitlement to service connection 
on the basis of a presumption of in-service herbicide 
exposure for either diabetes mellitus or prostate cancer.  
More specifically, the veteran did not serve in the Republic 
of Vietnam during the Vietnam era, nor does he assert such.  
Rather, the veteran specifically reported in October 2003 
correspondence to the RO, that he did not serve in Vietnam 
and that he was not claiming service connection based on 
Agent Orange exposure [for diabetes and/or prostate cancer].  

As the veteran has stipulated to the fact that he did not 
serve in Vietnam during the Vietnam era, he is not presumed 
exposed to herbicides, and thus, not entitled to service 
connection for diabetes mellitus and/or prostate cancer based 
on a presumption of in-service herbicide exposure.  See 
38 C.F.R. § § 3.307, 3.309(e) (2006).

Likewise, as the medical evidence, noted hereinbelow, 
reflects that the veteran's diabetes mellitus and prostate 
cancer were first diagnosed many years after service, the 
veteran is also not entitled to a presumption of in-service 
incurrence of either diabetes mellitus or prostate cancer.  
See 38 C.F.R. § § 3.307, 3.309(a) (2006).  

A careful review of the veteran's service medical records is 
negative for complaints, findings or diagnosis of diabetes 
mellitus or prostate cancer.  According to the post-service 
medical records, including the veteran's self-reported 
history at VA examinations, he was not diagnosed with 
diabetes mellitus until November 2001, and he was not 
diagnosed with prostate cancer until mid 2003, both over ten 
years after discharge from service in 1990.  VA examination 
in October 2003 also noted that the veteran first presented 
with elevated PSA of 6.4 on routine physical examination in 
January 2003.  Although the veteran maintains that he was 
told during service that he was a borderline diabetic, there 
is no evidence to show that the veteran had diabetes mellitus 
or prostate cancer during service, or to a degree of 10 
percent or more within one year after discharge from service.  

Notwithstanding the absence of evidence showing a diagnosis 
of diabetes mellitus and/or prostate cancer until many years 
after service discharge, the regulations state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  However, in this 
case, there is no evidence to suggest that the veteran's 
current diabetes mellitus and prostate cancer were incurred 
due to any event or disease or injury incurred in service.  
There is no evidence of record, other than the veteran's 
contentions, that his current diabetes mellitus and prostate 
cancer are related to any disease or injury incurred in or 
aggravated by service.  As the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for the veteran's diabetes mellitus and 
prostate cancer.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  

Arthritis of the Pelvis Claim

The veteran asserts that he has arthritis of the pelvis which 
began during service.  Although the service medical records 
note a complaint of left hip pain in 1981, there is no 
diagnosis of arthritis of the hips and/or pelvis during 
service.  Additionally, there is no indication that the 
veteran suffered trauma to the pelvis during service.  

Post-service medical evidence of record includes an August 
2003 computerized tomography (CT) scan of the abdomen and 
pelvis which was essentially unremarkable except for a 
finding of mild prostatic enlargement.  There was no evidence 
of any osteolytic or sclerotic lesion seen involving the 
pelvis.  A November 2003 examination report of the pelvis 
reveals normal range of motion of the hips and no evidence of 
tenderness to palpation, discomfort or loss of mobility.  The 
report stated that no disease of the pelvis was identified.  

There is no x-ray evidence of arthritis of the pelvis.  In 
this case, viewing the evidentiary record in this entirety, 
the Board finds no medical evidence to show that the veteran 
is suffering from current arthritis of the pelvis.  Under 38 
U.S.C.A. § 1110 (West 2002), it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed, and 
arthritis of the pelvis is not currently shown in the instant 
case.  

Accordingly, service connection for arthritis of the pelvis 
is denied.  

III.  Increased Ratings

The veteran seeks an increased (compensable) rating for the 
service-connected residuals of a fracture at the mid-shaft of 
the left clavicle.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  
The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

The veteran's service-connected residuals of a fracture at 
the mid-shaft of the left clavicle are rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  Under Diagnostic 
Code 5203, impairment of the clavicle or scapula warrants a 
10 percent rating for nonunion without a showing of loose 
movement.  A 20 percent evaluation is warranted for either 
nonunion of the clavicle or scapula with loose movement or 
dislocation of the clavicle or scapula.  

Review of the medical evidence fails to show either nonunion 
of the clavicle or scapula with loose movement or dislocation 
of the clavicle or scapula, as noted hereinbelow.  

November 2003 x-rays of the left clavicle revealed an old 
healed fracture deformity seen in the mid-shaft of the left 
clavicle; this was considered a minor abnormality only.  The 
remainder of the left shoulder was normal.  

At a November 2003 VA examination, the veteran reported that 
he continued to experience residual discomfort in the left 
shoulder and the left mid clavicular area on occasion, and 
particularly following repetitive lifting and overhead 
movements.  There was no history of previous surgery or 
invasive procedure.  The veteran did not require any type of 
brace, support or assistive device.  On examination, there 
was no dislocation or recurrent subluxation.  There was no 
inflammatory arthritis.  The examiner indicated that the 
veteran's condition did not significantly impact the 
veteran's usual occupation or activities of daily living.  
There was no evidence of pain on motion, and there was no 
evidence of additional limitation by pain, fatigue, weakness, 
or lack of endurance following repetitive movement.  There 
was no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movements.  
There was no ankylosis.  The shoulders were symmetrical in 
appearance.  Palpation revealed no evidence of discomfort.  
Range of motion testing revealed no evidence of discomfort or 
loss of mobility.  Forward flexion was 0-180 degrees 
bilaterally.  Abduction was 0-180 degrees bilaterally, and 
external and internal rotation were both 0-90 degrees 
bilaterally.  The diagnosis was soft tissue trauma/strain, 
left shoulder.  

At a May 2005 VA examination, the veteran reported some 
discomfort in the area of the left clavicle fracture when 
attempting to raise his arm above his head.  The veteran also 
noted periodic swelling of the left hand.  The veteran also 
reported pain in the left shoulder after lifting heavy boxes.  
He did not require any medications for treatment.  He had no 
flare-ups of the discomfort.  There was no warmth erythema or 
tenderness.  The veteran did not require any corrective 
therapy, and he had no constitutional symptoms of bone 
disease.  The veteran did not lose time from work because of 
the left shoulder disability.  There was no deformity in the 
area of the left clavicle or shoulder on examination.  There 
was no malunion, nonunion, loose motion or false joint.  
There was no tenderness at the acromioclavicular joint or the 
left clavicle on palpation.  There was no ankylosis.  Range 
of motion of the left shoulder was full.  The examiner 
acknowledged the November 2003 x-rays findings as noted 
above, and the diagnosis was healed fracture mid shaft left 
clavicle with no sequelae.  

Thus, in sum, the medical evidence of record reveals 
complaints of pain, on occasion, without objective findings 
of any residuals of the healed fracture.  Nevertheless, the 
Board must also consider the application of other diagnostic 
codes pertaining to the shoulder.  

Diagnostic Code 5200 is applied where there is a showing of 
ankylosis at the scapulohumeral articulation.  As noted 
above, there is no ankylosis of the left shoulder.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal 
range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  Examinations in 2003 
and 2005 revealed full range of motion of the left shoulder 
without pain on motion; thus, a compensable rating under 
Diagnostic Code 5201 is not for application.  

Diagnostic Code 5202 provides for rating shoulder/arm 
disabilities based on impairment of the humerus, such as loss 
of head of the humerus, nonunion, fibrous union, recurrent 
dislocation, or malunion of the humerus clavicle.  No 
impairment of the humerus is shown; thus, ratings pursuant to 
Diagnostic Code 5202 are not applicable.  

As noted above, the Board is obligated to take the veteran's 
reports of painful motion into consideration.  38 C.F.R. § 
4.40, 4.45.  While the Board must assess the weight to be 
given to the veteran's subjective complaints of pain and 
functional impairment, it must also be supported by objective 
manifestations.  In this case, the record does not 
objectively show that the veteran's functional ability was 
limited to such a point that a compensable evaluation is 
warranted based on pain or weakness.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's service-
connected residuals of a fracture at the mid shaft of the 
left clavicle.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for prostate cancer is denied.  

An increased (compensable) rating for the service-connected 
residuals of a fracture of the mid shaft of the left clavicle 
is denied.  


REMAND

The veteran asserts that service connection is warranted for 
arthritis of the hands, elbows and feet.  In his June 2004 VA 
Form 9, substantive appeal, the veteran specifically claimed 
that the pain in his hands, elbows and feet was directly 
related to his service-connected neck and shoulder 
disabilities.  The RO adjudicated the veteran's claims of 
service connection for arthritis of the hands, elbows, and 
feet on a direct basis only.  The RO neither addressed the 
veteran's contentions with regard to secondary service 
connection, nor did the RO provide the veteran with the laws 
and regulations governing secondary service connection.  

Specifically, and in addition to the laws governing service 
connection on a direct basis, service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (1998).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In light of the Allen case, the RO must consider whether the 
veteran's arthritis of the hands, elbows and feet, if any, 
are proximately due to or the result of his service-connected 
disabilities pursuant to 38 C.F.R. § 3.310(a).  If however, 
the RO determines that the veteran does not have a disorder 
which is proximately due to or the result of his service-
connected disability, the RO must now also consider whether 
the veteran has a separate disorder of the hands, elbows, 
and/or feet, which has been aggravated by his service-
connected disabilities, and, if so, the level of disability 
attributable to aggravation must be determined.  In order to 
determine these questions, the Board finds that a VA 
examination is necessary.

Accordingly, this matter is REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected neck 
disability, as well as his claimed 
disabilities of the hands, elbows and 
feet.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file must be made available 
to, and reviewed by, the examiner prior 
to the examination.  The examiner should 
specifically comment as to any 
relationship between the veteran's 
service-connected shoulder and neck 
disabilities and any current disabilities 
of the hands, elbows and/or feet.  The 
examiner should also indicate if the 
veteran's service-connected disabilities 
aggravate any current disorders of the 
hands, elbows and knees, and, if so, what 
level of disability is attributable to 
aggravation.

2.  After completion of #1 above, 
readjudicate the veteran's claims for 
entitlement to service connection for 
arthritis of the hands, elbows and feet, 
with specific consideration of 38 C.F.R. 
§ 3.310(a) and the directives set forth 
in Allen regarding aggravation.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


